 


109 HR 1637 IH: Intermodal Transportation Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1637 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Baker, Mr. Conyers, Ms. Corrine Brown of Florida, Mr. Nadler, Mr. Cummings, Mr. Blumenauer, Mr. Matheson, Ms. Millender-McDonald, Mr. McIntyre, Ms. Norton, and Mr. Filner) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To improve intermodal transportation. 
 
 
1.Short titleThis Act may be cited as the Intermodal Transportation Act of 2005. 
2.Intermodal passenger facilities 
(a)In generalChapter 55 of title 49, United States Code, is amended by adding at the end the following: 
 
IIIIntermodal passenger facilities 
5571.Policy and purposes 
(a)Development and enhancement of intermodal passenger facilitiesIt is in the economic interest of the United States to improve the efficiency of public surface transportation modes by ensuring the connection with and access to intermodal passenger terminals, thereby streamlining the transfer of passengers among modes, enhancing travel options, and increasing passenger transportation operating efficiencies. 
(b)General purposesThe purpose of this subchapter is to accelerate intermodal integration among North America’s passenger transportation modes through— 
(1)assuring intercity public transportation access to intermodal passenger facilities; 
(2)encouraging the development of an integrated system of public transportation information; and 
(3)providing intercity bus intermodal passenger facility grants. 
5572.DefinitionsIn this subchapter— 
(1)the term capital project means a project for— 
(A)acquiring, constructing, improving, or renovating a publicly or privately owned or operated intermodal facility that is related physically and functionally to intercity bus service in order to establish or enhance coordination between intercity bus service and transportation, including aviation, local public transportation by bus or rail, commuter bus or rail, intercity rail, seaports, and the National Highway System, including physical infrastructure associated with private bus operations at existing and new intermodal facilities, such as building construction or renovation, special lanes, curb cuts, ticket kiosks and counters, passenger waiting areas, baggage and package express storage, employee parking, office space, security, and signage; and 
(B)establishing or enhancing coordination between intercity bus service and transportation, including aviation, commuter bus or rail, intercity rail, and the National Highway System through a publicly or privately owned or operated integrated system of public transportation information; 
(2)the term commuter service means service designed primarily to provide daily work trips within the local commuting area; 
(3)the term Intercity bus service means— 
(A)regularly scheduled bus service for the general public which— 
(i)operates with limited stops over fixed routes connecting two or more urban areas, or connecting rural areas with urban areas, not in close proximity; 
(ii)has the capacity for transporting baggage carried by passengers; and 
(iii)makes meaningful connections with scheduled intercity bus service to more distant points; and 
(B)charter and tour bus service;  
(4)the term intermodal passenger facility means a passenger terminal that does, or can be modified to, accommodate several modes of transportation and related facilities, including some or all of the following: intercity rail, commuter bus or rail, intercity bus, local public transportation, either bus or rail, airport limousine service and airline ticket offices, rent-a-car facilities, taxis, private parking, and other transportation services; 
(5)the term local governmental authority includes— 
(A)a political subdivision of a State; 
(B)an authority of at least one State or political subdivision of a State; 
(C)an Indian tribe; and 
(D)a public corporation, board, or commission established under the laws of the State; 
(6)the term owner or operator of a public transportation facility means an owner or operator of intercity-rail, intercity-bus, commuter-rail, rail-transit, bus-transit, or ferry services; 
(7)the term recipient means any public or private entity that receives a grant to carry out this section directly from the Federal Government; 
(8)the term Secretary means the Secretary of Transportation; 
(9)the term State means a State of the United States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands; and 
(10)the term urban area means an area that includes a municipality or other area that the Secretary, after considering local patterns and trends of urban growth, decides is appropriate for a local public transportation system to serve individuals in the locality. 
5573.Assurance of access to intermodal passenger facilitiesIntercity buses and other modes of transportation shall, to the maximum extent practicable, have access to publicly funded intermodal passenger facilities including passenger facilities described in section 5574. 
5574.Intercity bus intermodal passenger facility grants 
(a)General authorityThe Secretary of Transportation may make grants under this section to recipients in financing a capital project, as defined in section 5572, only if the Secretary finds that the proposed project is justified and has an adequate financial commitment. 
(b)Competitive grant selectionThe Secretary shall conduct a national solicitation for applications for grants under this section. Grantees shall be selected on a competitive basis. 
(c)Share of net project costs 
(1)A grant shall not exceed 80 percent of the net project cost, as determined by the Secretary. 
(2)The portion of the net costs of an eligible project that is not funded under this section shall be from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new public or private capital and may include amounts appropriated to or made available to a department or agency of the Federal government that are eligible to be expended for transportation. 
(d)Contractual ObligationsA grant provided under this section that is financed with amounts made available under section 5575(a) is a contractual obligation of the United States Government to pay the Government’s share of the cost of the project. 
(e)RegulationsThe Secretary may issue regulations necessary to carry out this section. 
5575.Funding 
(a)Mass Transit AccountTo carry out this subchapter, there is authorized to be appropriated for each of fiscal years 2006 through 2009 from the Mass Transit Account of the Highway Trust Fund, $75,000,000, of which no more than $5,000,000 may be used to carry out paragraphs (1) and (2) of section 5571(b). The requirements of section 5309 shall apply to a project that receives funds pursuant to this subsection.  
(b)Highway account 
(1)There is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) to carry out section 5571(b)(3) $10,000,000 for each of fiscal years 2006 through 2009. 
(2)The funding made available under paragraph (1) shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23 and shall be subject to any obligation limitation imposed on funds for Federal-aid highways and highway safety construction programs. 
(c)Period of availabilityAmounts made available by subsection (a) of this section shall remain available until expended. 
(d)Conforming amendmentThe table of contents for chapter 55 of title 49, United States Code, is amended by inserting at the end the following: 
 
Subchapter III—Intermodal passenger facilities 
5571. Policy and purposes 
5572. Definitions 
5573. Assurance of access to intermodal facilities 
5574. Intercity bus intermodal passenger facility grants 
5575. Funding 
 
